Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether appellant was denied due process and deprived of the equal protection of the law as guaranteed by the Fourteenth Amendment to the United States Constitution by the denial to him at public expense for use at his present trial of the minutes of his prior trial at which the jury disagreed. The Court of Appeals held that there was no such denial or deprivation of his rights thereunder. [See 13 N Y 2d 616.]